Citation Nr: 9907072	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-14 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Entitlement to an increased evaluation for internal 
derangement of the right knee with degenerative joint 
disease, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel





INTRODUCTION

The veteran had active service from January 1983 to December 
1992.  This appeal arises from an April 1995 rating decision 
of the Roanoke, Virginia, Regional Office (RO).  In this 
decision, the RO reduced the evaluation of his service-
connected right knee disability from 10 percent disabling to 
noncompensable effective from July 1, 1995.  This decision 
was based on the results of a VA examination of January 1995 
and the veteran had been notified of the proposed reduction 
by letter of February 1995.  The veteran appealed this 
evaluation.  By rating decision of June 1998, the RO 
reinstated the veteran's 10 percent evaluation of his right 
knee disability effective from July 1, 1995.  

It appears from the record, specifically in the veteran's 
statement received in February 1995, that he intended to 
appeal the propriety of the RO's April 1995 reduction in his 
right knee evaluation.  This issue was never appropriately 
developed by the RO.  However, since the RO effectively 
reinstated the veteran's 10 percent evaluation in its rating 
decision of June 1998, this issue is now moot.  No further 
appellate consideration of this issue is warranted.

On examination in January 1995 and in his notice of 
disagreement in May 1995, the veteran implied that he should 
receive a compensable evaluation for the residuals of his 
blood clotting.  The undersigned finds that this amounts to a 
claim for an increased evaluation for the veteran's service-
connected deep venous thrombosis of the right leg.  It is 
determined that this claim is not properly before the Board 
of Veterans' Appeals (Board) at the present time and that it 
is not inextricably intertwined with the issue on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issue on appeal is of record.

2.  The veteran's service-connected right knee disability is 
characterized by subjective complaints of instability with 
exacerbation of pain and swelling during extreme activity.  
The objective findings include minimal limitation of motion, 
mild degenerative joint disease and joint space narrowing, a 
slight right-sided limp, and pain on squatting. 


CONCLUSIONS OF LAW

1.  An evaluation of 10 percent disabling, but not more, is 
warranted for the veteran's internal derangement of the right 
knee with instability.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991);  38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 4.71, Codes 
5257, 5262, 5263 (1998).  See also VAOPGCPREC 23-97 & 9-98.

2.  An evaluation of 10 percent disabling, but not more, is 
warranted for the veteran's internal derangement of the right 
knee with degenerative joint disease.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, Codes 5003, 5256, 5258, 5259, 5260, 5261 (1998).  
See also VAOPGCPREC 23-97 & 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

By rating decision of January 1994, the RO granted service 
connection for the veteran's right knee derangement with 
osteoarthritis.  This disorder was evaluated under the U. S. 
Department of Veterans Affairs (VA) Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code (Code) 5257 
as 10 percent disabling.  This award was made effective from 
January 1993.

The veteran was afforded a VA physical examination for 
compensation purposes in January 1995.  Regarding the 
veteran's service-connected right knee disability, he 
complained of an ache in his right knee after prolonged 
walking or biking.  He defined prolonged walking as walking 
one mile.  It was noted by the veteran that squatting caused 
him considerable discomfort.  The veteran alleged that his 
knee injury prohibited him from jumping which caused him to 
stop playing his favorite sports of basketball and football.  
He denied any swelling in the knee.  The veteran asserted 
that this right knee had gone out on him six times in total.  
On examination, the right knee circumference was 1/2 inch 
larger than the left knee, but it was noted that the right 
knee had no swelling.  There was no effusion or laxity found 
in the right knee.  The knee's range of motion was from 0 to 
141 degrees with no pain.  A radiological study of the right 
knee revealed minimal degenerative changes.  The diagnosis 
was minimal degenerative joint disease of the right knee with 
no clinical findings.  

In January 1995, the RO proposed to reduce the veteran's 
right knee disability evaluation from 10 percent disabling to 
noncompensable based on the January 1995 VA examination 
results.  The veteran was notified of this proposed reduction 
by letter of early February 1995.  He responded in a written 
statement received in February 1995.  The veteran claimed 
that the examiner of January 1995 had informed him that he 
was not an orthopedic specialist.  It was argued that this 
fact made the January 1995 examination inadequate for rating 
the veteran's right knee disability.  The veteran asserted 
that his right knee disorder had not improved in recent years 
and was characterized by limited ability to squat, inability 
to play sports, inability to run due to pain, and a clicking 
noise in his right knee during movement.  He noted that he 
was going to get a private orthopedic examination and forward 
these results to the VA.

In April 1995, the RO issued a rating decision that 
implemented its proposed reduction to noncompensable for the 
veteran's right knee disorder.  It was determined that the 
January 1995 examination had found no current symptomatology 
regarding the veteran's right knee.

The veteran submitted a notice of disagreement in May 1995.  
He claimed that his right knee would unexpectedly give out on 
him at times and caused him to fall.  The veteran asserted 
that he was unable to stand for very long without his right 
knee giving out.  He alleged that any physical activity 
caused a great deal of pain in his right knee.  The veteran 
expressed his dismay that his right knee pain was not 
reported on his January 1995 examination as he asserted that 
he had complained of this problem to the examiner.  He also 
claimed that he had been advised in the military that surgery 
could not be performed on his right knee due to his blood 
clotting problems.  The veteran again noted that he would 
attempt to obtain a private orthopedic examination for the 
RO's review.  

A statement of the case (SOC) was issued to the veteran in 
August 1995.  This SOC notified the veteran of rating 
criteria for evaluating his right knee disorder, to include 
the criteria for instability and limitation of motion in a 
knee joint.  The veteran was informed that the last VA 
examination had not revealed any compensable right knee 
symptomatology, to include instability and limitation of 
motion.

In his substantive appeal (VA Form 9) received in April 1996, 
the veteran claimed that on the day of his examination in 
January 1995 he was not experiencing pain in his right knee.  
However, he asserted that on other occasions he does 
experience right knee pain, especially with any type of 
movement of the knee.  He also reported that due to his 
recent job loss, he had been unable to obtain a private 
orthopedic examination.  He contended that his current right 
knee disorder warranted an evaluation of 10 percent 
disabling.

The veteran was given a VA orthopedic examination in April 
1998.  It was noted on the examination report that the 
veteran had claimed that his right knee did not give him too 
much trouble except when he was running, playing sports, or 
squatting.  During these activities his knee would feel like 
it was unstable or going out of the joint.  He noted that 
after about 30 minutes rest he can go on with the activities.  
The veteran alleged that during extreme activity like playing 
hard or running long distances his right knee will 
occasionally become puffy, although he noted that he had not 
recently experienced any swelling.  When this happens, the 
veteran treats the knee by keeping it elevated, applying ice 
packs, and using ace bandages and over-the-counter medication 
for a few days until it subsides.  He claimed that his right 
knee would feel unstable approximately twice a month.  The 
veteran asserted that this unstable feeling would occur when 
walking one mile or more or when rapidly ascending two 
flights of stairs.  Concerning his right knee pain, the 
veteran reported that this pain rarely amounted to anything.  
The veteran alleged that he lost approximately three days of 
work in the past year due to his knee disorder.  He reported 
that he worked as a security guard with a university and was 
required to spend approximately 30 percent of his time on his 
feet.  The veteran acknowledged that this right knee had not 
caused him any particular problems with his job.  He did 
claim that his right knee disability had prevented him from 
obtaining employment as a policeman and playing on his 
university's football team.  

An examination of the right knee revealed that the 
circumferences of his knees were the same and that his right 
calf was one centimeter larger than his left.  Both active 
and passive range of motion in the right knee was from 0 to 
135 degrees.  There was no swelling or tenderness in the 
knee.  Orthopedic testing of the right knee was noted as 
either negative or normal and the examiner found no ligament 
laxity.  The veteran could only squat to 60 percent of the 
normal amount and claimed that if he did a full squat his 
right knee would feel slightly unstable.  The examiner 
reported that the veteran experienced pain in his right knee 
when he squatted.  He also had some difficulty walking on his 
heels, toes, and the sides of his feet.  It was noted that 
the veteran walked with a very slight limp that was possibly 
right-sided.  The examiner found that the right heel of the 
veteran's shoe evidenced very slight more wear than the left.  
A right knee X-ray found mild narrowing of the medial knee 
joint space and mild degenerative joint disease.  The 
diagnosis was right knee derangement with degenerative joint 
disease.  It was opined by the examiner that he found it 
difficult to state the additional limitation the right knee 
experienced during flare-ups since the veteran did not report 
having pain.  The examiner further noted that the veteran's 
comment that his right knee "only feels unstable and he just 
feels like the knee is going to go out on him.  He is afraid 
to use the knee after he gets this feeling."  It was further 
found that the veteran spent 60 percent of his time at work 
in a motor vehicle and his current job generally did not 
require him to do anything that would aggravate his right 
knee disability.

A SSOC was issued to the veteran in June 1998.  While the 
RO's reasoning was minimal, it appears that he was granted an 
increased evaluation to 10 percent disabling on the basis of 
his claims of right knee instability.  The criteria that were 
noted for evaluating this disorder were Codes 5010 and 5257.  


II.  Applicable Criteria.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
right knee disability is worse than evaluated, and he has 
thus stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (1998).  Also, 38 C.F.R. § 4.10 
(1998) provides that, in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 (1998) requires consideration 
of functional disability due to pain and weakness.  As 
regards the joints, 38 C.F.R. § 4.45 (1998) notes that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  The 
considerations include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (1998).

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1998).  Rather, the veteran's disability will be rated under 
the diagnostic code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  However, 38 C.F.R. § 4.14 does not prevent 
separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different 
symptomatology.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Based upon the principle set forth in Esteban, the VA General 
Counsel (GC) held that a knee disability may receive separate 
ratings under diagnostic codes evaluating instability (Code 
5257, 5262, and 5263) and those evaluating range of motion 
(Codes 5003, 5256, 5260, and 5261).  See VAOPGCPREC 23-97.


The applicable schedular criteria are as follows:

Code 5003 (5010).  Arthritis, 
degenerative (hypertrophic or 
osteoarthritis): Degenerative arthritis 
established by X-ray findings will be 
rated on the basis of limitation of 
motion under the appropriate diagnostic 
codes for the specific joint or joints 
involved.  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 percent is for application for each 
such major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic Code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the 
absence of limitation of motion, rate as 
below:
>With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations; rate as 20 
percent disabling.
>With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups; rate as 10 percent 
disabling.
* Note (1): The percentage ratings based 
on X-ray findings, above, will not be 
combined with ratings based on limitation 
of motion.

Cod 5256.  Knee, ankylosis of:
>Favorable angle in full extension, or in 
slight flexion between 0° and 10°; rate 
as 30 percent disabling.

Code 5257.  Knee, other impairment of:
>Recurrent subluxation or lateral 
instability: 
Severe; rate as 30 percent 
disabling.
Moderate; rate as 20 percent 
disabling.
Slight; rate as 10 percent 
disabling.

Code 5258.  Cartilage, semilunar, 
dislocated, with frequent episodes of 
"locking," pain, and effusion into the 
joint; rate as 20 percent disabling.

Code 5259.  Cartilage, semilunar, removal 
of, symptomatic; rate as 10 percent 
disabling.

Code 5260.  Leg, limitation of flexion 
of:
>Flexion limited to 45°; rate as 10 
percent disabling.
>Flexion limited to 60°; rate as 
noncompensable.

Code 5261.  Leg, limitation of extension 
of: 
>Extension limited to 10°; rate as 10 
percent disabling.
>Extension limited to 5°; rate as 
noncompensable.

Code 5262.  Tibia and fibula, impairment 
of:
>Nonunion of, with loose motion, 
requiring brace; rate as 40 percent 
disabling.
>Malunion of:
With slight knee or ankle 
disability; rate as 10 percent disabling.

Code 5263.  Genu recurvatum (acquired, 
traumatic, with weakness and insecurity 
in weight-bearing objectively 
demonstrated) rate as 10 percent 
disabling.

38 C.F.R. Part 4 (1998).

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II  (1998).


III.  Analysis.

The veteran has argued that the VA examination of January 
1995 was inadequate for rating purposes because the examiner 
was not an orthopedic specialists.  There are no requirements 
in the law or regulations governing VA examinations that they 
be conducted by a specialist in any particular medical field.  
See 38 C.F.R. § 3.326, 3.327, 4.70 (1998).  However, a review 
of this examination report indicates that the examiner was, 
in fact, a physician's assistant.  It is also noted that 
there is no indication that this examination report was 
reviewed or signed by a qualified physician as required by VA 
Adjudication Procedure Manual M21-1, Part VI, ch. 1, para. 
1.09(d),(f) (Aug. 19, 1994).  Under these circumstances, this 
examination is not adequate for rating purposes.  However, a 
later VA examination of April 1998 was conducted by a 
qualified physician who had access to the veteran's medical 
history.  The undersigned finds that this latter examination 
is adequate for rating purposes and corrected the noted 
discrepancies of the January 1995 examination.

Also of note is that the veteran's right knee disability has 
not been considered by the RO for separate evaluations for 
instability and osteoarthritis.  While this is not in 
accordance with the GC's opinion noted above, it does not 
warrant a remand for further RO consideration in the present 
circumstances.  The SOC of August 1995 informed the veteran 
of all orthopedic criteria used in evaluating his right knee 
disability to include limitation of motion and instability.  
The RO evaluated his right knee under both criteria.  He and 
his representatives have presented arguments and contentions 
regarding both the knee's limitation of motion and its 
instability.  As the following decision awards the veteran's 
right knee separate evaluations, appellate review at the 
present time will not result in any adverse action regarding 
the issue on appeal that the veteran has not had an 
opportunity to address.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In accordance with the GC's opinion noted above, a veteran 
who evidences symptoms of restricted range of motion and 
instability in a knee joint due to a service-connected 
disability can receive separate evaluations on the same 
joint.  A review of the claims files reveals that the 
veteran's service-connected right knee disability has been 
evaluated, at various periods, under Codes addressing 
residuals of osteoarthritis, limitation of motion, and 
instability.  Since June 1998, the RO has evaluated the 
veteran's right knee disability under Codes 5010 and 5257 
based on its instability and degenerative joint disease.  The 
RO has not awarded separate evaluations for these disorders, 
it appears, based on the provisions of 38 C.F.R. § 4.14.  
However, in light of the Court's decision in Esteban and the 
GC's opinions, the veteran is entitled to such evaluations.

Initially, the Board must determine which rating criteria are 
related to restricted motion and which are related to 
instability in a knee joint.  Obviously, Codes 5003, 5256, 
5260, and 5261 evaluate limitation of motion in the knee.  
The criteria at Codes 5257, 5262, and 5263 variously discuss 
subluxation, instability, weakness, and loose motion.  It is 
therefore apparent that these Codes evaluate instability in a 
knee joint.  The GC itself commented on Codes 5258 and 5259 
in an opinion of April 1998.  It was noted that removal of 
the semilunar (meniscus) cartilage was done in order to 
resolve restriction of motion.  Thus, Codes 5258 and 5259 
encompass evaluation of the restricted motion of the knee 
joint.  See VAOPGCPREC 9-98.  

Concerning the evaluation of instability in the veteran's 
right knee, he is currently evaluated as 10 percent disabled 
for slight instability under Code 5257.  It appears that this 
evaluation was based on the veteran's subjective complaints, 
as there had not been any objective findings of instability 
in the right knee on recent examinations.  In fact, the April 
1998 examiner specifically reported that the instability in 
the right knee was only felt by the veteran.  Objective tests 
conducted by this examiner did not reveal any instability.  
Without any objective findings, there is no basis on which to 
award an increased evaluation for the veteran's right knee 
instability.  As there have been no objective findings of 
nonunion or malunion of the tibia or fibula, a rating under 
Code 5262 cannot be awarded.  The veteran has not been 
diagnosed with genu recurvatum in recent years.  Thus, an 
evaluation under Code 5263 is not warranted.

Turning to the veteran's restricted motion in his right knee, 
it is noted by the Board that the objective evidence of 
record indicates that his right knee range of motion has not 
reached the level of a compensable evaluation under Codes 
5260 and 5261.  Neither is there any objective evidence that 
the veteran's right knee has become ankylosed.  In fact, the 
veteran has never claimed that even during flare-ups his 
right knee will become fixed in one position.  Thus, the 
evidence indicates that an evaluation under Code 5256 is 
inappropriate.  There has been no reported cartilage removal 
from the right knee.  While the veteran has reported episodes 
of pain and effusion in his right knee, the occurrence of 
these episodes has not been reported to be frequent.  
Therefore, compensable evaluations under Codes 5258 and 5259 
are not warranted.

There is an inconsistency in the veteran's claimed symptoms 
between his written statements sent to the RO and his 
reported complaints on examination.  In his notice of 
disagreement of May 1995, the veteran emphasized that his 
right knee caused him a great deal of pain on movement.  
However, on both of his VA examinations, the examiners 
reported minimal complaints of pain.  In the April 1998 
examination, the only time pain was noted on objective 
examination was when the veteran squatted.  Based on the 
detailed symptomatology taken in April 1998 it appears that 
the only time the veteran has significant flare-ups of his 
right knee symptoms is during "extreme" activity.  The 
examiner opined that it was hard to determine the additional 
amount of limitation due to the veteran's lack of complaints 
of pain.  

Overall, the evidence does not present episodes of frequent 
flare-ups of the veteran's right knee disability.  When these 
episodes do happen, they result in right knee swelling and 
pain which are relieved in a few days.  The only permanent 
right knee disability seems to be an inability to fully 
squat.  Even during flare-ups the veteran's right knee 
symptoms are minimal.  In the past year, the veteran has 
noted he only lost three days of work due to his right knee 
disorder.  The examiner of April 1998 opined that the right 
knee disability would not be aggravated by the veteran's 
current employment.  While this disorder was claimed to have 
prevented the veteran from obtaining his desired job with a 
police department, it is clear that it has not significantly 
interfered with his industrial adaptability at his current 
employment.  This evidence does not support an increased 
evaluation for additional limitation of motion due to 
frequent flare-ups of fatigue, pain, or repetitive use under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.

In the present case, the veteran does have degenerative joint 
disease in the right knee and the examiner of April 1998 
noted pain in the right knee when the veteran squatted.  
There is also objective evidence of minimal limitation of 
motion in the right knee.  During periods of extreme activity 
the veteran's right knee becomes painful, swollen, and 
requires immobilization.  He reported that these episodes 
caused him to miss at least three days of work in the past 
year.  Therefore, the veteran's right knee arthritis is to be 
awarded a 10 percent rating under Code 5003(5010).  However, 
a 20 percent evaluation under this Code requires the 
involvement of at least 2 major joints.  As the current 
evaluation only reflects involvement of one major joint, a 20 
percent evaluation under this Code is not appropriate.

Based on the above analysis, it is determined that the 
veteran's right knee disability is characterized by 
subjective complaints of instability with exacerbation of 
pain and swelling during extreme activity.  The objective 
findings include minimal limitation of motion, mild 
degenerative joint disease and joint space narrowing, a 
slight right-sided limp, and pain on squatting.  This degree 
of symptomatology is entitled to a 10 percent evaluation 
under Code 5003(5010) and a 10 percent evaluation under Code 
5257 for his service-connected right knee disability.  


ORDER

An evaluation of 10 percent disabling, but not more, for 
internal derangement of the right knee with instability is 
granted, subject to the laws and regulations applicable to 
the payment of monetary benefits.

An evaluation of 10 percent disabling, but not more, for 
internal derangement of the right knee with degenerative 
joint disease is granted, subject to the laws and regulations 
applicable to the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 15 -


- 15 -


